TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00444-CV


Thomas P. Jones, Appellant

v.

Paleface Ranch Association, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN000310, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R


PER CURIAM
	Appellant Thomas P. Jones has filed an unopposed motion to abate this appeal.  We
grant the motion and abate the appeal until May 15, 2003.  Absent further action by this Court, the
case will be automatically reinstated on that date.  If the case remains pending, appellant's brief is
due on May 16, 2003.  Other appellate deadlines will follow from that filing.
	It is ordered April 17, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear